Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                      Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Specie I, corresponds to figure 2 (corresponding independent claim 1) and described in paragraphs 0030-0041 in which an anomalous medical image is received which includes anomalous data and the anomalous medical image is mapped to a normative medical image using trained generative adversarial network (GAN),  anomalous medical image is mapped to normative data in the normative medical image.
Specie II, corresponds to figures 5- 6 (corresponding independent claims 7 and 15) and described in paragraphs 0052-0062 in which medical image is received, determination is made if the medical image includes an anomaly, medical image is mapped to a normative medical image using GAN, a region of the normative medical image corresponding to the anomaly comprises synthesized normative data. 

  The species are independent or distinct because they are disclosed and illustrated to be practiced independent of each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species require independent text search and class/subclass search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The Examiner made a phone call to the Applicant’s Attorney on 10/05/2022 regarding the election of species. The Applicant’s attorney agreed to elect species I, corresponding claims 1-6  without traverse and agreed to withdraw claims 7-20 from consideration. 
                 Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



         Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegl et al.  (Unsupervised Anomaly Detection with Generative Networks to Guide Marker Discover, arXiv: 1703.05921v1 [cs.CV], 17 March 2017).
            Regarding claim 1  Schlegl disclose generating a normative medical image from an anomalous medical image (Schlegl,  Figs. 1 and 2,  and page 3, paragraph 1, lines 18-24, we propose adversarial training of generative model of normal appearance describe in 2.2 that enables the evaluation of novel data and mapping scheme  that enable the evaluation of  novel data to identify anomalous images and segment anomalous regions within the image data and page 5, paragraph 2.2 lines 1-4 when adversarial training is completed the generator has learned the mapping G(z) = z—x from latent representation z to realistic [normal] images)
            receiving anomalous  medical image, the medical  image includes anomalous data (Schlegl Figs. 1 & 2. paragraph 1,  page 2, lines 1-10, Schlegl shows receiving medical image, Schlegl, paragraph 2.3, lines 1-3, anomaly identification in new data we evaluate the new query image x as being a normal image or anomalous image data   and paragraph 1, page 2, lines 16-18, Anomaly detection is task for identifying test data not fitting the normal data,  images are evaluated if unknown medical images are normal or anomalous images.  This obviously corresponds in the system of Schlegl receiving  anomalous  medical image, the anomalous includes anomalous data. This obviously corresponds to receiving anomalous  medical image, the medical  image includes anomalous data ) and ; 
           mapping the medical image to a normative medical image using a generative network of a generative adversarial network [GAN], the anomalous data of the anomalous medical image is mapped to normative data in the normative medical image. (Schlegl  in Fig. 2 (a) shows generative adversarial network & Fig. 2b shows separated normal data [blue] & anomalous data [red] and also embedding normal and anomalous feature,    Schlegl page 3, paragraph 1, lines 18-24, we propose adversarial training of generative model of normal appearance describe in 2.2 that enables the evaluation of novel data and mapping scheme  that enable the evaluation of  novel data to identify anomalous images and segment anomalous regions within the image data and page 5, paragraph 2.2 lines 1-4 when adversarial training is completed the generator has learned the mapping G(z) = z—x from latent representation z to realistic [normal] images. All this corresponds to mapping the medical image to a normative medical image using a generative network of a generative adversarial network [GAN]),  the anomalous data of the anomalous medical image is mapped to normative data in the normative medical image).                    
            Therefore it would have been obvious to one having ordinary skill in the art before the filing  of the claimed invention to receive anomalous  medical image, the anomalous medical image includes anomalous data and map the medical image to a normative medical image using a generative network of a generative adversarial network [GAN], because such a process provide detection of unseen or novel anomalies in the medical image data.
           Regarding claim 2 Schlegl disclose  normative data includes Magnetic Resonance (MR) data, computerized tomography (CT) data, x-ray data, positron emission tomography (PET) data, or ultrasound data corresponding to one or more anatomical features (Abstract and paragraph 3 note: OCT images and a deep convolutional generative adversarial network to learn a manifold of normal anatomical variability).
           Regarding claim 3  Schlegl disclose anomaly comprises one or more of a pathology, an image artifact, and an implant (Schlegl paragraph 3, page 7, lines 7-10 show anomaly comprise pathology cases).       
            Regarding claim 4   Schlegl mapping the anomalous medical image to the normative medical image using the generative network of the GAN comprises: training the GAN  based on the anomalous medical images (Figs 1 and 2 shows training the generative network using medical image and discrimination between anomalies and normal data  and  Fig. 2 also shows generative adversarial network, generator G, Discriminator D and mapping of normative data and   Schlegl page 3, paragraph 1, lines 18-24, we propose adversarial training of generative model of normal appearance describe in 2.2 that enables the evaluation of novel data and mapping scheme  that enable the evaluation of  novel data to identify anomalous images and segment anomalous regions within the image data and page 5, paragraph 2.2 lines 1-4 when adversarial training is completed the generator has learned the mapping G(z) = z—x from latent representation z to realistic [normal] images. All this obviously corresponds to mapping the anomalous medical image to the normative medical image using the generative network of the GAN comprises: training the GAN  based on the anomalous medical images); 
                                       Claims Objection
          Claims 5-6 are objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including limitations of the base claim and any intervening claims.           
             
                              Communication
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
October 07, 2022